Citation Nr: 1515924	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's bilateral hearing loss is etiologically related to or aggravated by his active service, to include in-service noise exposure.

2.  Tinnitus had its onset during the Veteran's active service or is otherwise etiologically related thereto.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2008.  Nothing more was required.  



VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records and records from the Social Security Adminstration have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

The Veteran was afforded VA examinations in December 2007 and January 2012 with addendum opinions offered in September 2012 and April 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4). 

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in December 2011 and in February 2014 for additional evidentiary development, which included obtaining any outstanding treatment records, scheduling the Veteran for a VA examination, and obtaining an addendum medical opinion regarding a question of a pre-existing right ear hearing loss and possible aggravation.  All remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).
 
Analysis

Hearing Loss

The Veteran's STRs show that in January 1972 and December 1972, he had normal examinations of the ears and ear drums.  In addition, he denied having any hearing loss or ear trouble.  At an audiological evaluation in January 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
X
25
LEFT
20
10
0
X
5

The Veteran was examined again in December 1972.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
X
25
LEFT
5
0
0
X
10

In May 1983, the Veteran reported that his general health had been good but for a back condition.  In March 1984, his ear canals were within normal limits.  In June 2008, his physician Dr. P.S.A. felt that he had significant high frequency deterioration due to his military noise exposure.  

The Veteran reported at a December 2007 VA audiological examination that he had been aware of having hearing loss for the previous "20 years." However, he indicated that tinnitus had been affecting both ears since 1972.  The audiological examination showed the Veteran had hearing loss for VA purposes.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss, worse in the right ear, with good speech discrimination in both ears.  The examiner opined that the Veteran's hearing loss was due to military noise exposure.

The Veteran was underwent a second VA audiological examination in January 2012.  The audiological examination confirmed that the Veteran had hearing loss for VA purposes.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not caused by or the result of military noise exposure.  In an April 2014 addendum opinion, the VA examiner reported that the Veteran's hearing was within normal limits at both his entrance and separation examination and did not show he had hearing loss for VA purposes.  In addition, the examiner opined that the Veteran's "mild hearing loss" in the right ear recorded at enlistment was not aggravated beyond the normal progression due to military service.  As the Veteran did not have any hearing loss for VA purposes at his entrance examination, and his separation examination showed the same decibel levels at the 4000 Hertz level, the question of aggravation of a pre-existing right ear hearing loss is moot.

The Board has considered both medical opinions and finds that the January 2012 and April 2014 VA opinions carry greater probative value.  Neither the opinion from Dr. P.S.A. nor the December 2007 VA opinion involved a review of the claims file.  While not in and of itself outcome determinative, emphasis is placed on the fact that hearing loss was not demonstrated in service or for many years later.  This fact was highlighted by the VA examiner in her 2014 opinion and was a partial basis for the negative opinion she provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Emphasis is placed on the fact that medical records contained in the claims file from the 1970s, 1980s, and 1990's make no reference to complaints, treatment, or diagnosis of hearing loss, even though the Veteran was seen for a myriad of other health complaints.  The records from the early 1980s even suggest that the Veteran's ears and hearing were normal.  

The April 2014 negative opinion also provided rationale for its findings.  Conversely, the earlier positive opinions from 2007 and 2008 included no rationale or explanation.  The lack of rationale further compromises the integrity of the 2007 VA opinion due to Veteran's explicit report that he was not aware of his hearing loss until over 14 years after his service discharge.  Dr. P.S.A. provided no explanation as to why the Veteran would experience delayed hearing loss from noise exposure; by constrast, the 2014 opinion cited to studies that state there is no delayed onset and identied evidence in the medical record that supported those findings. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Consideration has been given to the Veteran's personal assertion that his hearing loss is related to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing acuity, there is no indication that the Veteran is competent to link his current diagnosis of sensorineural hearing loss to in-servicve noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Further, to the extent that the Veteran now claims to have experienced hearing loss since service, the Board does not find that history to be credible.  As noted, he reported to to Dr. P.S.A. in 2008 that he had not been aware of his hearing loss until 14 years after his service discharge.  Also weighing against the Veteran's credibility is the negative service treatment records for hearing loss and the lack of post-service complaints or treatment for hearing loss until over 30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran also filed claims for benefits in 1973, 1983, and 1989 and made no reference to hearing loss.  That too undermines the Veteran's assertion of having hearing loss since service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Board notes that there was potential evidence of the Veteran having right ear hearing loss at service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels and a threshold above 20 decibels indicates some degree of hearing loss).  Such was considered by the 2014 VA examiner.  However, even accepting that the Veteran had a mild preexisting hearing loss disability at service enlistment, there was no evidence of any increase in severity.  ****

The preponderance of the competent and probative evidence fails to establish that the Veteran had a hearing loss disability for VA purposes during his military service.  In addition, the probative opinion evidence does not show that his bilateral hearing loss is etiologically related to or aggravated by any military noise exposure.  The preponderance of the evidence is against the claim on any basis.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.

Tinnitus

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Specifically, he reports exposure to loud noises during basic training and that he has experienced tinnitis constantly since 1972.

A review of the service treatment records is silent for treatment for a diagnosis of tinnitus while the Veteran was in active service.  There are also no documented complaints of tinnitus until 15 years after his separation from service.  The Veteran first reported and was diagnosed with tinnitus in October 1988.  He continued to report tinnitus in January 2007.  In June 2008, the Veteran's physician Dr. C.L.S. opined that the Veteran's tinnitus began during his military service.

In December 2007, the Veteran was afforded a VA audiological examination.  After interviewing the Veteran and conducting an examiniaton, the examiner opined that it was at least as likely as not that his tinnitus was due to military noise exposure.

In January 2012, the Veteran was afforded another VA audiological examination.  After interviewing the Veteran and conducting an examiniaton, the examiner reported that she was unable to provide a medical opinion regarding the etiology of theVeteran's tinnitus without resorting to speculation.  However, in April 2014, the examiner changed her opinion and felt that it was less likely than not that the Veteran's tinnitus was related to any military noise exposure as his hearing levels were stable and within normal limits during his service.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the April 2014 VA examiner's addendum opinion regarding the Veteran's tinnitus as tinnitus is subjective in nature and not dependent on audiological testing.  Instead, greater probative value is given to the opinions of the December 2007 VA examiner and the Veteran's physician.  Both opined that the Veteran's tinnitus, which he reported began in 1972, was due to military noise exposure.

In addition, the Veteran is also deemed competent to state he has had ringing in his ears and the onset of the same because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Here, although there was no documentation of tinnitus in service, the Veteran is competent to report that he first experienced tinnitus during service.  In addition, the Veteran's reports are consisten with the opinoins of the December 2007 VA examiner and the Veteran's physician Dr. C.L.S. 

Therefore, in light of the foregoing, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.





____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


